Citation Nr: 1820661	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  05-23 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to April 7, 2007, 20 percent from April 7, 2007, to April 25, 2012, and 10 percent from April 26, 2012, for degenerative arthritis of the lumbar spine (exclusive of the period during which the Veteran was in receipt of a temporary total rating based on convalescence under 38 C.F.R. § 4.30).

2.  Entitlement to total disability evaluation based upon individual unemployability (TDIU) prior to September 27, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from May 1985 to September 1991, from June 1999 to September 1999, from March 2002 to August 2002, and from January 2003 to January 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

On July 19, 2006, the appellant appeared at a hearing before Veterans Law Judge (VLJ) Cheryl Mason.  Since that time, VLJ Mason has been sworn in as the Board's Chairman.  Pursuant to 38 U.S.C. 7102(b), a proceeding may not be assigned to the Chairman as an individual member.  However, the Chairman may participate in a proceeding, such as this, which has been assigned to a panel.  In March 2018, the appellant was offered and declined another hearing before the other Veterans Law Judges assigned to decide his appeal.  

In a February 2017 decision, the Board granted increased, staged ratings for degenerative arthritis of the lumbar spine as reflected in Issue 1.  It also remanded the issue of a separate evaluation for neurological manifestations associated with degenerative arthritis of the lumbar spine to the RO.  In an April 2017 rating decision, the RO granted service connection for radiculopathy of the right and left lower extremities effective January 16, 2004, the day following the Veteran's separation from service.  The Veteran was informed that this award represents a complete grant of benefits as to the issue remanded.  The matter is not presently on appeal.  

The Veteran appealed the February 2017 Board decision, to the extent that it denied a higher initial rating for the lumbar spine disability, to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2017 Joint Motion for Partial Remand (JMPR), the Court vacated the Board's decision with respect to the denial of his claim for a higher initial rating for degenerative arthritis of the lumbar spine.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMPR lists two bases for the return of this matter to the Board.  First, the Board erred by failing to retain jurisdiction over the issue of TDIU and thus failed to address whether TDIU was warranted prior to September 27, 2013.  Second, the Board must, "ensure that it provides an adequate statement of reasons or bases, including whether Appellant has flare-ups that impact the function of his thoracolumbar spine.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (it is appropriate to consider 'a higher [disability] rating based on a greater limitation of motion due to pain on use including during flare-ups' and that a VA medical examiner should consider the factors stated in 38 C.F.R. § 4.40 and determine if an appellant's disorder exhibits 'functional loss on use or due to flare-ups.'); see also Mitchel v. Shinseki, 25 Vet. App. 32, 44 (2011); 38 U.S.C. §7104(d)(1)."  

With regard to the functional impact of the lumbosacral spine and whether Appellant has flare-ups that impact the function of his thoracolumbar spine, unfortunately, the current examination record does not comply with all regulations applicable to examination of painful joints, and remand is required for further development concerning the Veteran's lumbar spine disability. 

Specifically, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of painful disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing..."  The Court found that a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.

Here, the VA examinations relevant to the period on appeal do not comply with Correia because they do not include range-of-motion testing on active, passive, weight-bearing, and non weight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may be adequately assessed under the provisions of 38 C.F.R. § 4.59.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.  Consequently, the Veteran must be afforded a new VA lumbar spine examination that complies with 38 C.F.R. § 4.59 and includes all necessary information in view of Correia.

Additionally, the TDIU prior to September 27, 2013, claim must be remanded because it is inextricably intertwined with the claim for increase.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  However, the Board observes that there is recent evidence in the record indicating that the Veteran does not wish to continue to pursue a TDIU claim.  To wit, a June 2017 report of contact shows that the Veteran responded to a June 2017 development letter asking for information about employment by stating that he will not be sending in the employment questionnaire form as he does not need the TDIU benefit any longer.  He stated that he had a 100 percent scheduler rating and did not require the additional benefits of TDIU.  A November 2017 rating decision dismissed a TDIU claim as moot.  Nonetheless, in view of the Court Order, TDIU prior to September 27, 2013, should be addressed on remand by the AOJ, unless there is a withdrawal of this issue by appellant.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a new VA examination to address the severity of the Veteran's service-connected degenerative arthritis of the lumbar spine during the period on appeal.  The claims folder should be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must comply with the requirements of 38 C.F.R. § 4.59 involving measurements of passive and active range of motion in both weight bearing and non-weight bearing and if possible, with the range of opposite undamaged joint.  The examiner must explain why any of these clinical tests are not appropriate or could not be performed.  A complete rationale for any opinions expressed should be provided.

The examiner should be asked to note whether there is any weakened movement, excess fatigability, incoordination, or pain on use.  If so, the examiner should note whether there are any additional degrees of loss of motion as a result (if it is not feasible to quantify, please explain).

If flare-ups are noted, the examiner should note whether pain during flare-ups additionally limits functional ability.  The examiner should note whether there are any additional degrees of loss of motion due to pain during flare-ups (if it is not feasible to quantify, please explain). If the examination is not performed during a flare-up, the examiner must use the Veteran's reports of dysfunction during flare-ups to assess whether additional loss of ranges of motion or other function are medically consistent with the lay reports, or explain why he or she cannot do so.  

2.  After conducting any additional development deemed necessary, readjudicate the claims.  If any claim remains denied, the Veteran should be provided with a SSOC.  After the Veteran has been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


						[CONTINUED ON NEXT PAGE]


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




__________________________                      __________________________
              C. TRUEBA			H. N. SCHWARTZ
             Veterans Law Judge,                                        Veterans Law Judge,
       Board of Veterans' Appeals                              Board of Veterans' Appeals




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




